                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLIFFORD ANTONIO ROWLING,

                      Plaintiff,

 v.                                           Case No. 16-cv-459-NJR-MAB

 ALAN LIFSCHITZ, ILLINOIS
 DEPARTMENT OF CORRECTIONS,
 JASON C. GARNETT, DENNIS
 LARSON, GARY GERST, and
 WEXFORD HEALTH SOURCES, INC.,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Mark A. Beatty (Doc. 121) regarding the motion for summary

judgment filed by Defendants Gary Gerst, Dennis Larson, Alan Lifschitz, and Wexford

Health Sources, Inc. (Doc. 103) and the motion for summary judgment filed by Defendant

Jason C. Garnett and the Illinois Department of Corrections (Doc. 105). The Report and

Recommendation was entered on May 10, 2019; it recommends granting both motions

(Doc. 121). Plaintiff Clifford Antonio Rowling (“Rowling”) did not file an objection to the

Report and Recommendation.

      Where neither timely nor specific objections to the Report and Recommendation

are made, the Court should review the Report and Recommendation for clear error.

Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then



                                       Page 1 of 2
“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The undersigned has reviewed Magistrate Judge Beatty’s Report and

Recommendation and finds there is no clear error in his findings of fact or conclusions of

law. Accordingly, the Report and Recommendation (Doc. 121) is ADOPTED in its

entirety. The Court GRANTS the motion for summary judgment filed by Defendants

Gary Gerst, Dennis Larson, Alan Lifschitz, and Wexford Health Sources, Inc. (Doc. 103)

and GRANTS the motion for summary judgment filed by Defendant Jason C. Garnett

and the Illinois Department of Corrections (Doc. 105). All other pending motions are

DENIED as moot. This action is DISMISSED with prejudice. The Clerk of Court is

DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 5, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 2 of 2
